                           Case 2:21-mj-00082 Document 1 Filed 01/19/21 Page 1 of 7
AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA Justin Ashenfelter)                                 21-004


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                     Eastern District of Pennsylvania

                  United States of America                                    )
                             v.                                               )
                         KHALIF BLACK                                         )    Case No. 21-mj-82
                                                                              )
                                                                              )
                                                                              )
                                                                              )
                           Defendant(s)


                                                    CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                       April 16, 2020                   in the county of              Delaware        in the
      Eastern           District of           Pennsylvania           , the defendant(s) violated:
             Code Section                                                             Offense Description
 21 U.S.C. § 841(a)(1), (b)(1)(B)                  Distribution of 40 grams or more of fentanyl, that is, approximately 58.14 grams
                                                   of a mixture and substance containing a detectable amount of N-phenyl-N- [1-(2-
                                                   phenylethyl)-4-piperidinyl] propenamide (“fentanyl”), a Schedule II controlled
                                                   substance.




          This criminal complaint is based on these facts:
 See attached affidavit.




          ’
          ✔ Continued on the attached sheet.


                                                                                                        /s/ Ethan Rog
                                                                                                     Complainant’s signature

                                                                                                     DEA SA Ethan Rog
                                                                                                      Printed name and title

Sworn to before me and signed in my presence.


Date:              1/19/2021                                                                  /s/ Elizabeth T. Hey
                                                                                                        Judge’s signature

City and state:                  Philadelphia, Pennsylvania                             Hon. Elizabeth T. Hey, U.S. Magistrate Judge
                                                                                                      Printed name and title
             Case 2:21-mj-00082 Document 1 Filed 01/19/21 Page 2 of 7

                                                                                           21-mj-82


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Ethan Rog, being duly sworn, hereby depose and state as follows:

                                         INTRODUCTION

       1.      Your affiant is a Special Agent (“SA”) with the Drug Enforcement Administration

(“DEA”) and has been so employed since September 2017. Since March 2018, your affiant has

been assigned to the DEA Philadelphia Field Division – Enforcement Group 21, which investigates

the possession, distribution, and diversion of controlled substances. During your affiant’s training

at the DEA Academy in Quantico, Virginia, he received eighteen (18) weeks of narcotics

investigative training. During your affiant’s employment with DEA, he has participated in

investigations into the unlawful importation, possession with intent to distribute, and distribution

of controlled substances. Furthermore, your affiant has participated in numerous aspects of drug

investigations including but not limited to: physical surveillance, electronic surveillance,

debriefing of confidential sources, controlled purchases of controlled substances, court authorized

interception of communications related to drug trafficking, the execution of search and arrest

warrants, analysis of phone and financial records, and arrests of drug traffickers. Your affiant has

debriefed confidential sources, and other witnesses having extensive knowledge of the inner

workings of major narcotics trafficking organizations. Additionally, your affiant has spoken on

numerous occasions with other experienced narcotics investigators concerning the methods and

practices of drug traffickers and money launderers. Through these investigations, training and

experience, and conversations with other law enforcement personnel, your affiant has become

familiar with the methods used by drug traffickers to manufacture, smuggle, safeguard, and

distribute narcotics, and to collect and launder trafficking derived proceeds. Your affiant is further

                                                  1
               Case 2:21-mj-00082 Document 1 Filed 01/19/21 Page 3 of 7

                                                                                                       21-mj-82


aware of the methods employed by major narcotics organizations to thwart any investigation of

their illegal activities. Prior to your affiant’s employment with DEA, he served as a Police Officer

and Detective in Hamburg, New York for approximately 6.5 years.

        2.       This affidavit is made in support of a criminal complaint and arrest warrant

against and for KHALIF BLACK, where there is probable cause to believe that BLACK

knowingly and intentionally distributed 40 grams or more, that is, approximately 58.14 grams

of a mixture and substance containing a detectable amount of N-phenyl-N- [1-(2-phenylethyl)-

4-piperidinyl] propenamide (“fentanyl”), a Schedule II controlled substance, in violation of

Title 21, United States Code, Section 841(a)(1), (b)(1)(B).

        3.       The information contained in this affidavit is based upon my personal

knowledge and observations, the observations and personal knowledge of other law

enforcement officers, and information provided to law enforcement officers. Because this

affidavit is submitted for the limited purpose of establishing probable cause, this affidavit does

not set forth each and every fact known to me or other agents regarding this investigation.

Where conversations are related herein, they are related in substance and in relevant part only.

             SUMMARY OF THE INVESTIGATION AND CRIME COMMITTED

                 A. Background.

        4.       In July 2019, a reliable confidential source (“CS”) 1 advised investigators that

he/she was familiar with BLACK as a fentanyl distributor operating in the Delaware County area



        1
           CS began cooperating with law enforcement after his/her arrest in 2019 on drug and firearms offenses. CS
is currently cooperating for charging consideration in his/her current case. CS has provided investigators with
information and has participated in operations which have subsequently led to the purchase and seizure of narcotics
and the seizure of firearms. Additionally, much of the information provided by CS for this investigation and others
has been independently corroborated by law enforcement through surveillance, information provided by other
confidential sources, controlled purchases of narcotics, public and law enforcement database searches, and/or law
enforcement reports.


                                                        2
             Case 2:21-mj-00082 Document 1 Filed 01/19/21 Page 4 of 7

                                                                                         21-mj-82


of Pennsylvania. CS relayed to investigators that BLACK frequently sold quantities of “loose”

fentanyl for approximately $60.00 per gram. CS gained this knowledge first-hand, having

purchased fentanyl from BLACK previously. Furthermore, CS advised investigators that

BLACK was a rap artist and ran a music studio in Upland, Pennsylvania. As described in more

detail below, investigators subsequently identified the music studio as 601 Upland Avenue,

Suite 220, Upland, Pennsylvania 19015 – a place where your affiant submitted that BLACK

stored drugs and drug proceeds (the “STUDIO”).

        5.     During the investigation, investigators confirmed BLACK to be associated with

the STUDIO. Specifically, a photograph on a social media account associated with BLACK

contained a picture of a signed lease agreement from March 2018, for suite 220, at 601 Upland

Avenue, Upland, Pennsylvania, 19015 (the STUDIO). The guarantor line on the lease is signed

by “KHALIF BLACK.”

        6.     In July 2019, October, and December 2020, agents submitted an

administrative subpoena for utility customer information to PECO for 601 Upland Avenue,

Suite 220, Upland, Pennsylvania 19015. Agents received the following information from

PECO:

        Customer Name: Khalif Black
        Premise Address: 601 Upland Avenue, STE 220, Brookhaven, PA 19015
        Primary Phone: (484) 485-3686
        Mailing Address: 1215 Keystone Street, Chester, PA, 19013

        7.      Your affiant knows that BLACK utilizes 1215 Keystone Street, Chester,

Pennsylvania, as his home address on his Pennsylvania driver’s license. During the course of

this investigation, agents and officers instructed CS to contact BLACK in order to arrange for the

purchase of drugs. CS contacted BLACK at telephone number (484) 485-3686 (“TELEPHONE

1”) to coordinate the transactions.

                                                 3
             Case 2:21-mj-00082 Document 1 Filed 01/19/21 Page 5 of 7

                                                                                      21-mj-82




              B. April 16, 2020 - Sale of fentanyl.

       8.     On April 16, 2020, CS contacted BLACK on TELEPHONE 1 and arranged for

the purchase of fentanyl. CS requested to purchase 30 grams of fentanyl and BLACK agreed to

that amount. At approximately 5:23 p.m., officers and agents observed BLACK at his apartment

– Garrison Apartments, 505 W. 7th Street, New Castle, Delaware (the “RESIDENCE”). At that

time, BLACK entered his vehicle and drove from the area, followed by surveillance. While

driving, BLACK used TELEPHONE 1 to contact CS and informed CS that “he needed to go put

it together.” During this phone call, your affiant believes that BLACK was telling CS that he

(BLACK) needed to go to a location where he kept the fentanyl for sale so that he could process

it before meeting CS. Surveillance units followed BLACK, who was travelling northbound from

Delaware, and, at approximately 5:52 p.m., BLACK’s vehicle was observed parking in the rear

parking lot of the STUDIO in Upland, Pennsylvania.

       9.     Prior to the meeting with BLACK, CS and CS’ vehicle were searched for

contraband and both searches were negative. The FBI provided CS with $1,800.00 to make the

purchase. CS was then followed to a Walmart parking lot located at 605 Conchester Highway,

Upper Chichester, Pennsylvania, which was the agreed upon meeting location for CS and

BLACK.

       10.    At approximately 5:59 p.m., surveillance observed BLACK exit the main entrance

for the STUDIO and re-enter his vehicle. BLACK drove to the Walmart parking lot where he

met with CS. During their exchange, BLACK sold approximately 30 grams of fentanyl to CS in

exchange for $1,800.00, as well as an additional 30 grams which BLACK “fronted” to CS with

an agreement that CS would pay back BLACK on a later date. After the purchase, BLACK was



                                               4
               Case 2:21-mj-00082 Document 1 Filed 01/19/21 Page 6 of 7

                                                                                        21-mj-82


followed back to the STUDIO, where surveillance observed him exit his vehicle and re-enter the

main entrance for the STUDIO.

       11.      Agents and officers met CS after the meeting and took custody of the approximately

60 grams of fentanyl that BLACK had distributed to CS. CS and CS’ vehicle were searched again

for contraband with negative results. DEA agents later submitted the drug evidence to the DEA

Northeast Regional Laboratory for analysis. Laboratory results revealed that the purchased drug

exhibit was approximately 58.14 grams of fentanyl. This transaction was recorded and preserved

as evidence.

                C. May 4, 2020 – Payment for 30 grams of fentanyl.

       12.      On May 4, 2020, CS contacted BLACK to repay the drug debt from the “fronted”

30 grams of fentanyl that BLACK gave to CS on April 16, 2020. Prior to their meeting, CS sent

a text message to BLACK on TELEPHONE 1 and requested they meet at the Walmart parking lot

in Upper Chichester, Pennsylvania. BLACK responded: “come on.” CS was given $1,800.00 by

agents and officers, who then followed CS to the Walmart parking lot. CS later met with BLACK

and paid him $1,800.00 to satisfy the drug debt. This transaction was recorded and preserved as

evidence.

                D. January 19, 2021 – BLACK detained in Delaware

       13.      On January 15, 2021, DEA agents applied for a warrant to search BLACK’s

apartment in the Garrison Apartments, 505 W. 7th Street, Apartment 210-A, New Castle,

Delaware (the RESIDENCE) based upon a finding of probable cause, which included the

details of the April 16, 2020 fentanyl sale summarized above, in addition to other facts

outlining more recent drug transactions between BLACK and CS as well as BLACK’s

connection to the RESIDENCE. On that date, the Honorable Jennifer L. Hall, U.S.

Magistrate Judge for the District of Delaware, issued a Search and Seizure Warrant for the

                                                5
             Case 2:21-mj-00082 Document 1 Filed 01/19/21 Page 7 of 7

                                                                                           21-mj-82


RESIDENCE (Case No. 21-10M, filed under seal).

       14.     On January 19, 2021, at approximately 6:00 a.m., law enforcement agents

executed the warrant at the RESIDENCE. At the time of the search, BLACK was present

inside of the RESIDENCE and detained.

                                         CONCLUSION

       15.     Based on the foregoing, your affiant submits that there is probable cause to conclude

that KHALIF BLACK has knowingly and intentionally distributed 40 grams or more, that is,

approximately 58.14 grams of a mixture and substance containing a detectable amount of N-phenyl-

N- [1-(2-phenylethyl)-4-piperidinyl] propenamide (“fentanyl”), a Schedule II controlled substance,

in violation of Title 21, United States Code, Section 841(a)(1), (b)(1)(B). Respectfully, your affiant

requests that the Court endorse the accompanying Criminal Complaint and issue the Arrest Warrant

for KHALIF BLACK.

       I, having signed this affidavit under oath as to all assertions and allegations contained

herein, state that it is true and correct to the best of my knowledge, information and belief.


                                              /s/ Ethan Rog
                                              Ethan Rog
                                              Special Agent
                                              Drug Enforcement Administration



SUBSCRIBED TO AND SWORN TO BEFORE ME
THIS 19TH DAY OF JANUARY, 2021


   /s/ Elizabeth T. Hey
HON. ELIZABETH T. HEY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF PENNSYLVANIA



                                                  6
